                  IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF HAWAII


DAYSON JAMES EBLACAS,                      )   CIV. NO. 18-00376 DKW-RLP
#A5021275,                                 )
                                           )   ORDER DISMISSING COMPLAINT
             Plaintiff,                    )   IN PART AND STAYING ACTION
                                           )
      vs.                                  )
                                           )
GERALD AGBULOS, HPD,                       )
                                           )
             Defendants.                   )
                                           )

      Before the court is pro se Plaintiff Dayson James Eblacas’ first amended

complaint (FAC). ECF No. 6. Eblacas is awaiting trial in the Circuit Court of the

First Circuit, State of Hawaii (circuit court), for Terroristic Threatening in the First

Degree (HRS 707-716(1)(e); Unauthorized Control of a Propelled Vehicle (HRS

708-836); and Criminal Property Damage (HRS 708-821(1)(b)). See State v.

Eblacas, CR No. 16-1-001936 (Haw. 1st Cir. Dec. 1, 2016), avail. at:

www.courts.state.hi.us. (last visited Nov. 28, 2018).

      Eblacas alleges that Defendants Honolulu Police Department (“HPD”) and

HPD Officer Gerald Agbulos violated his civil rights and HPD policies or
regulations when Agbulos allegedly used excessive force against him during his

arrest. See FAC, ECF No. 5, PageID #31.

      Eblacas’ claims against HPD and Officer Agbulos in his official capacity are

DISMISSED pursuant to 28 U.S.C. §§ 1915(e)(2) and 1915A(a). Eblacas’ claim

for excessive force against Agbulos individually states a claim. Because Eblacas is

awaiting trial regarding the incidents alleged in this suit that resulted in his arrest,

and the circumstances of that shooting will be at issue in that trial, the court

STAYS this action pursuant to Younger v. Harris, 401 U.S. 37 (1971).

                          I. STATUTORY SCREENING

      The Court must conduct a pre-answer screening of the FAC pursuant to 28

U.S.C. §§ 1915(e)(2) and 1915A(a). Byrd v. Phoenix Police Dep’t, 885 F.3d 639,

641 (9th Cir. 2018). Claims that are frivolous, malicious, fail to state a claim for

relief, or seek damages from defendants who are immune from suit must be

dismissed. See Lopez v. Smith, 203 F.3d 1122, 1126-27 (9th Cir. 2000) (en banc)

(discussing § 1915(e)(2)); Rhodes v. Robinson, 621 F.3d 1002, 1004 (9th Cir.

2010) (discussing § 1915A(b)).

      A complaint must “contain sufficient factual matter, accepted as true, to state

a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (internal quotation marks omitted). “Threadbare recitals of the elements of


                                            2
a cause of action, supported by mere conclusory statements, do not suffice.” Id.

Federal Rule of Civil Procedure 8(a)(2) requires a complaint to contain a “short

and plain statement of the claim showing that the pleader is entitled to relief.”

Detailed factual allegations are not required, but a complaint must allege enough

facts to provide both “fair notice” of the claim asserted and “the grounds upon

which [that claim] rests.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 & n.3

(2007) (citation and quotation marks omitted); see also Iqbal, 556 U.S. at 678

(stating Rule 8 “demands more than an unadorned, the-defendant-

unlawfully-harmed-me accusation”).

      Pro se litigants’ pleadings must be liberally construed, and all doubts should

be resolved in their favor. Hebbe v. Pliler, 627 F.3d 338, 342 (9th Cir. 2010)

(citations omitted). Leave to amend must be granted if it appears the plaintiff can

correct the defects in the complaint to state a claim. Lopez, 203 F.3d at 1130.

                                 II. DISCUSSION

      To state a claim under 42 U.S.C. § 1983, a plaintiff must allege that: (1) a

right secured by the Constitution or laws of the United States was violated, and (2)

the alleged violation was committed by a person acting under the color of state

law. See West v. Atkins, 487 U.S. 42, 48 (1988). A plaintiff must also allege that

he suffered a specific injury as a result of the defendant’s conduct and an


                                           3
affirmative link between the injury and the violation of his rights. See Monell v.

Dep’t of Social Servs., 436 U.S. 658 (1978); Rizzo v. Goode, 423 U.S. 362, 371-72,

377 (1976).

A.         Eblacas’ Fourth Amendment Claims1

       On December 1, 2016, Eblacas was in the drive-in lane at the Mililani

Burger King when he noticed someone, later identified as Officer Agbulos,

approaching his truck from behind with a gun drawn. Because Agbulos and his

partner were in plain clothes, Eblacas says that he did not recognize them as police

officers. Fearing for his safety, Eblacas stepped on the gas to flee. Agbulos, who

was allegedly located at the back, passenger side of Eblacas’ truck, opened fire and

struck Eblacas in the back, paralyzing him from the chest down. Agbulos ordered

Eblacas to exit the truck. When Eblacas told Agbulos that he could not move, he

says that Agbulos punched him in the face and dragged him through the truck’s

window to the ground.

       Eblacas claims that, because he posed no threat to Agbulos or others,

Agbulos violated his constitutional rights and HPD policy when he opened fire

without warning. Agbulos disputes this, however, and claims that he opened fire


       1
        For purposes of screening, Eblacas’ facts are accepted as true and construed in the light
most favorable to him. See Nordstrom v. Ryan, 762 F.3d 903, 908 (9th Cir. 2014) (“Nordstrom
I”).

                                                4
because Eblacas tried to run him over. See FAC, ECF #6, PageID #31. Trial is

scheduled to begin in the circuit court on or about December 17, 2018.

      Claims alleging the use of excessive force during an arrest are “analyzed

under the Fourth Amendment’s ‘objective reasonableness standard.’” Saucier v.

Katz, 533 U.S. 194, 204 (2001) (citing Graham v. Conner, 490 U.S. 386, 388

(1989)). The “reasonableness” of an officer’s actions “must be judged from the

perspective of a reasonable officer on the scene, rather than with the 20/20 vision

of hindsight.” Graham, 490 U.S. at 396. “[T]he question is whether the officers’

actions are ‘objectively reasonable’ in light of the facts and circumstances

confronting them, without regard to their underlying intent or motivation.” Id. at

397. “[T]he most important factor under Graham is whether the suspect posed an

immediate threat to the safety of the officers or others.” C.V. v. City of Anaheim,

823 F.3d 1252, 1255 (9th Cir. 2016) (internal quotation marks omitted).

      Eblacas states a Fourth Amendment claim against Officer Agbulos for the

use of excessive force.

B.    HPD and Agbulos in his Official Capacity

       A local government entity, such as HPD, “may not be sued under § 1983 for

an injury inflicted solely by its employees or agents. It is only “when execution of

a government’s policy or custom, whether made by its lawmakers or by those


                                          5
whose edicts or acts may fairly be said to represent official policy, inflicts the

injury that the government as an entity is responsible under § 1983.” Monell, 436

U.S. at 694. HPD cannot be held liable for Agbulos’ alleged use of excessive force

unless it “implement[ed] or execute[d] a policy statement, ordinance, regulation, or

decision officially adopted or promulgated by that body’s officers,” or if the

alleged unconstitutional action was made “pursuant to a governmental ‘custom’

even though such a custom has not received formal approval through the body’s

official decisionmaking channels.” Id. at 690-91.

      An “official-capacity suit is, in all respects other than name, to be treated as

a suit against the entity.” Kentucky v. Graham, 473 U.S. 159, 166 (1985); see also

Brandon v. Holt, 469 U.S. 464, 471–72 (1985); Larez v. City of L.A., 946 F.2d 630,

646 (9th Cir. 1991). Such a suit “is not a suit against the official personally, for the

real party in interest is the entity.” Graham, 473 U.S. at 166.

      The FAC alleges that Officer Agbulos violated HPD policy by opening fire

when Eblacas posed no threat to him or others. Eblacas does not allege that

Agbulos was following an unconstitutional HPD policy or custom, and therefore

fails to state a claim against HPD or Agbulos in his official capacity, and these

claims are again DISMISSED.




                                           6
C.     Younger Abstention

       Based on the facts alleged in the FAC, the Court must abstain from

adjudicating Eblacas’ claims under the “Younger Abstention Doctrine.” See

Younger, 401 U.S. at 43-54 (holding that a federal court is prohibited from

enjoining a state criminal proceeding without a valid showing of “extraordinary

circumstances” warranting federal intervention); see also Gilbertson v. Albright,

381 F.3d 965, 984 (9th Cir. 2004) (holding Younger abstention applies to damages

actions). Younger directs federal courts to abstain from granting relief that would

interfere with pending state or local criminal proceedings. Gilbertson, 381 F.3d at

968.

       Under Younger, abstention is required if: (1) the state court proceedings are

ongoing; (2) the proceedings implicate important state interests; (3) the state

proceedings provide an adequate opportunity to raise federal questions; and (4) the

federal court action would enjoin, or have the practical effect of enjoining, the state

court. AmerisourceBergen Corp. v. Roden, 495 F.3d 1143, 1149 (9th Cir. 2007).

       The first two factors are clearly met. Eblacas is awaiting prosecution on

charges that were instituted before this action began that clearly stem from the

incident at issue here, and Hawaii has an important interest in enforcing its




                                           7
criminal laws, maintaining the integrity of its criminal proceedings, and protecting

its citizens. See Younger, 401 U.S. at 43-44.

      Further, Eblacas is represented by counsel in his state criminal proceeding.

Based on the allegations in the FAC, this attorney will likely raise Agbulos’

alleged use of excessive force as a defense to Eblacas’ charges. That is, if the State

produces evidence that Eblacas was trying to escape arrest or intentionally

attempted to run Agbulos over (as Agbulos claims), Agbulos’ alleged illegal use of

excessive force will be raised, satisfying the third factor.

      The fourth factor is met because allowing this case to proceed could

unreasonably intrude on Eblacas’ state criminal case. Whether Agbulos used

excessive force against Eblacas will require a determination of whether Agbulos’

actions were “objectively reasonable” in light of the circumstances he confronted

on December 1, 2016 in Mililani, see Graham, 490 U.S. at 397, and whether

Eblacas “posed an immediate threat to the safety of [Agbulos] or others,” C.V., 823

F.3d at 1255. These questions will no doubt be raised in the state criminal

proceedings. Maintaining Eblacas’ excessive force claim in this Court, while the

related state criminal case is proceeding and the use of excessive force will likely

be used as a defense, is precisely what Younger prohibits.




                                           8
      Finally, nothing within the FAC indicates that Eblacas’ state proceedings are

being conducted in bad faith or that any extraordinary circumstances exist.

      Because Eblacas seeks damages only, this case must “be stayed until the

state proceedings are completed.” Gilbertson, 381 F.3d at 968; accord Los Altos

El Granada Investors v. City of Capitola, 583 F.3d 674, 689-90 (9th Cir. 2009)

(“[B]ecause in damages cases there may yet be something for the federal courts to

decide after completion of the state proceedings . . . [t]he district court — quite

appropriately — did not dismiss under Younger but stayed the proceedings pending

the final decision of the California courts.”).

      Staying this action is consistent with Wallace v. Kato, 549 U.S. 384 (2007),

which held that to preserve a plaintiff’s civil claim “related to rulings that will

likely be made in a pending or anticipated criminal trial,” the district court has the

power, “in accord with common practice, to stay the civil action until the criminal

case . . . is ended.” Id. at 393-94. “If the plaintiff is ultimately convicted, and if

the stayed civil suit would impugn that conviction, Heck [v. Humphrey, 512 U.S.

477 (1994),] will require dismissal; otherwise, the civil action will proceed, absent

some other bar to suit.” Wallace, 549 U.S. at 394.




                                            9
                                III. CONCLUSION

      (1) Eblacas’ claims against the Honolulu Police Department and Officer

Gerald Agbulos in his official capacity fail to state a claim and are DISMISSED

pursuant to 28 U.S.C. §§ 1915(e)(2) and 1915A(b)(1).

      (2) Eblacas’ claim for excessive force against Officer Agbulos in his

individual capacity states a claim and is STAYED. Eblacas SHALL report to the

court within thirty [30] days after the conclusion of his criminal proceedings in

State v. Eblacas, CR No. 16-1-001936, which includes the conclusion of direct

review on appeal. At that time, Eblacas SHALL NOTIFY the Court of the

outcome of his criminal proceeding and declare whether or not he intends to

proceed with this action. If there is no longer a need to abstain, or dismiss the

claim under Heck v. Humphrey, the Court will reopen this action.



///



///



///




                                          10
        (3) The Clerk of Court is DIRECTED to note that this suit is STAYED and

to administratively close this action.

        IT IS SO ORDERED.

        DATED: November 28, 2018 at Honolulu, Hawaii.




                                                           /s/ Derrick K. Watson
                                                           Derrick K. Watson
                                                           United States District Judge




Dayson James Eblacas v Gerald Agbulos et al.; Civil No. 18-00376 DKW-RLP;
ORDER DISMISSING COMPLAINT IN PART AND STAYING ACTION


Eblacas v. Agbulos, No. 1:18-cv-00376 DKW-RLP; scrng ‘18 Eblacas 18-376 dkw (FAC dsm prt, STAY excv force Younger)




                                                        11
